DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This Office Action is in response to the application filed on 10/29/2019. Claims 32-51 are presently pending and are presented for examination.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 10/29/2019 and 02/17/2021 were filed and are in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a lock feature for the follower to engage with to lock rotation of the rotor, as required by claim 1, and a lock feature of the cam follower, as required by claim 49, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a lock feature in claims 32 and 49.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 32-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 32 line 6 recites the limitation “the shifter including a rotor”. Paragraph [0072] lines 2-3 reads “a rotor 33 (also called a dial-type shifter or knob herein). Since the specification and drawings fail to set forth and show a separate element called a shifter, which is separate from the rotor, it is unclear how an element can include itself.
Claim 32 lines 6-7 recite the limitation “a lock feature for the follower to engage with to lock rotation of the rotor”. However, from the drawings and specification it is clear that the lock pin 38 engages with the lock feature to lock rotation of the rotor. Therefore it is unclear how the follower engages with the lock feature.
Claim 32 line 8 recites the limitation “an actuation arm”. It is unclear if this limitation is referring to the follower recited in line 4, or if this limitation requires an additional actuation arm. First, paragraph [0074] reads “an actuation arm in the form of bias pin 37”, while paragraph [0048] reads “cam follower/bias pin 37”. It is clear from the spec that three different names are given to element 37. As such, it is unclear if the limitation claims multiple elements 37. 
Claim 36 lines 8-9 recites the limitation “the plurality of axial positions corresponding to a plurality of gear positions of the rotor”. First, it is unclear what is required to be a gear position of the rotor. Paragraph [0043] reads “gear positions 70 that can include park, neutral and drive positions”. It is unclear if the gear positions of the rotor are the same or different as the gear positions of the vehicle, such as park, neutral, drive. Second, it is clear from the specification and claim 37 that the axial positions correspond to a locked position, a partially-locked position, an artificial fee position and a return-to-park position and not specific gear positions.  
Claim 38 lines 2-5 recite the limitation “the upper track defines the locked position at an upper-most portion of the track…the partially-locked position is defined within the upper track at the 
Claim 41 line 2 recites the limitation “a locker track”. It is unclear if this limitation is referring to “a lower track” recited in claim 38, or if this limitation requires an additional lower track. 
Claim 49 line 4 recites the limitation “a lock feature of the cam follower”. It is unclear how the cam follower can lock a rotation of the rotor while engaged with the track of the rotating drum.

Accordingly, from the above, the claims and disclosure are generally narrative and indefinite, appearing to be a literal translation into English from a foreign document.  A great deal of confusion and uncertainty exists as to the proper interpretation of the claim limitations.  In accordance with MPEP § 2173 the examiner has applied the prior art elsewhere below under 35 U.S.C. 102 and/or 103 in as best as the claims can be understood in the interest of compact prosecution.  See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 36-37 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Watanabe (US 20150152958 A1).
Regarding claim 36, Watanabe discloses a shifting apparatus (see Fig. 1, 11) for a vehicle comprising: a base (13); a drum cam (40) rotatably supported on the base and having a track (formation between cam walls 42); a lock ring (30) rotationally supported on the base and axially operable relative to the track of the drum cam (see Fig. 6A-6C); and a rotor (20) rotationally supported on the base, wherein the lock ring extends between the drum cam and the rotor (see Fig. 6a), wherein rotational operation of the track of the drum cam defines a plurality of axial positions of the lock ring (see Fig. 6A-6C), the plurality of axial positions corresponding to a plurality of gear positions of the rotor (see Fig. 5A-5C).
Regarding claim 37, Watanabe discloses the plurality of axial positions of the lock ring (30) include a locked position (see Fig. 6A), a partially-locked position (see Fig. 6B), an artificial feel position see Fig. 6A) and a return-to-park position (see Fig. 6C). Note: claim 38 appears to indicate that the axial positions of the lock ring include multiple positions of the shifting apparatus. As such, the claims is rejected as best understood.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568.  The examiner can normally be reached on Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOSEPH BROWN/             Primary Examiner, Art Unit 3658